                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

 DUKE ENERGY CAROLINAS LLC,

          Plaintiff and Counterdefendant,

 v.
                                                       Civil Action No. 3:19-cv-515-MOC-DSC
 NTE CAROLINAS II LLC, NTE
 CAROLINAS II HOLDINGS LLC and NTE
 ENERGY LLC,

          Defendants and Counterclaimants.



                STIPULATION AND ORDER REGARDING DISCOVERY OF
                     ELECTRONICALLY STORED INFORMATION

         Plaintiff and Counterdefendant Duke Energy Carolinas LLC (“Duke”) and Defendants

and Counterclaimants NTE Carolinas II LLC, NTE Carolinas II Holdings LLC and NTE Energy

LLC (collectively, “NTE”) (together with Duke, “the Parties”) HEREBY STIPULATE AND

AGREE, by and through their undersigned counsel, that the following specifications shall govern

discovery of all documents, electronically stored information (“ESI”), and any other materials

and information produced by the Parties during discovery in the above-capationed action.

         The Court finds that good cause supports entry of this Order and that justice so requires.

Now, therefore, IT IS ORDERED:

I.       PURPOSE

         This Stipulation supplements the provisions of Rules 26 and 34 concerning discovery of

electronically stored information, the Local Rules for the United States District Court for the

Western District of North Carolina, and any other applicable orders and rules.

         This Stipulation shall not enlarge, reduce, or otherwise affect the scope of discovery in this

litigation as imposed by the Court’s orders nor imply that discovery produced under the terms of




      Case 3:19-cv-00515-MOC-DSC Document 50 Filed 12/22/20 Page 1 of 11
111733795v2
this Stipulation is properly discoverable, relevant, or admissible in this or in any other litigation.

II.      COOPERATION

         The parties are aware of the importance the Court places on cooperation and commit to

cooperate in good faith consistent with this Stipulation.

III.     DEFINITIONS

         The following definitions will apply in this Stipulation:

         A.     Document means anything subject to production or inspection under Federal Rule

of Civil Procedure 34(a), including (1) any document or ESI—including writings, drawings,

graphs, charts, photographs, sound recordings, images, and other data or data compilations—

stored in any medium from which information can be obtained either directly or, if necessary, after

translation by the responding party into a reasonably usable form; or (2) any tangible thing.

         B.     ESI means any electronically stored file or information created and/or kept as such,

regardless of its original format, consistent with Federal Rule of Civil Procedure 34. The parties

understand that an exhaustive list of ESI types is impossible. Some types that may be produced

include: (1) email messages; (2) word processing documents, spreadsheets, and presentations; (3)

files formatted for display in a web browser, for example, files with an .htm, .html, .php, or .cfm

extension; (4) Adobe Acrobat files; and (5) text messages, chat logs, and the like (subject to the

limitations contained in IV.L. below).

         C.     Bates Number means a unique alphanumeric identifier associated with every

physical sheet of paper, electronic file, electronically stored TIFF image, or other tangible thing,

consisting of (1) an alphabetic portion identifying the producing party and/or other characteristics

of the production; and (2) a numeric portion incremented according to a scheme defined at the

producing party’s discretion to ensure that the alphanumeric identifier for each physical sheet of



                                                   2
       Case 3:19-cv-00515-MOC-DSC Document 50 Filed 12/22/20 Page 2 of 11
111733795v2
paper, electronic file, electronically stored TIFF image, or other tangible thing is unique. The

alphanumeric identifier shall be no more than sixteen characters in length.

         D.     Document Custodian refers to current or former employees and/or other persons

under the control of a party who have or had substantial knowledge and involvement in the matters

in dispute between the parties and are likely to possess discoverable Documents.

         E.     Hard Copy Document means a Document kept in physical form, as opposed to

electronic form, in the ordinary course of a party’s business.

         F.     Native Format means the associated file structure defined by the original

application with which an electronic file was created. For example, the Native Format associated

with a Microsoft Word 2007 file is .docx and the Native Format associated with an Adobe Acrobat

file is .pdf.

IV.      PRODUCTION PROTOCOLS

         Parties will produce ESI, as far as reasonably possible, as specified below and in Table 1:

         A.     Production Format. Parties must produce all ESI as Standard Image files with

extracted text or Native Format files with extracted text.

         B.     Standard Image. Excepted as specified below in Part IV.C, all ESI capable of

ready and accurate rendering as images shall be produced as TIFF/JPG images with accompanying

extracted text files (if applicable) in accordance with the attached specifications for the production

of ESI. Imaged files shall show hidden content such as notes, comments, and track changes.

Embedded objects will be extracted and produced as attachments to the main document. If a party

believes that ESI produced in Standard Image format is not accurately or completely rendered, or

otherwise is needed in native format, the parties agree to engage in discussion regarding production

of discrete documents in native format.



                                                  3
      Case 3:19-cv-00515-MOC-DSC Document 50 Filed 12/22/20 Page 3 of 11
111733795v2
         C.    Native Format. All ESI files in MS Excel, MS Access, QuickBooks, multimedia,

and any format that is not reasonably feasible for imaging shall be produced in native format with

accompanying extracted text files (if applicable) in accordance with the attached specifications for

the production of ESI. ESI produced in native format must contain the Bates number in the file

name. Additionally, native files should be accompanied by an image placeholder that contains the

language, “File Produced Natively”, the Bates number and confidentiality designation. The

producing party shall include accompanying metadata in the load file. The parties agree not to

remove metadata from native productions.

         D.    Load Files. Parties must include both metadata and image load files with each

production. The metadata load file must be produced in Concordance (.dat) format and contain

fields listed in the attached specifications for the production of ESI. The image load file must be

produced in Opticon (.OPT) format.

         E.    Redacted Documents. Any documents redacted pursuant to section IV(L), infra,

may be produced as either black and white Group IV single-page TIFF (300 DPI, 1 bit) or, if color

is important to the document, single page color jpegs. Redacted documents will be produced with

OCR text instead of extracted text.

         F.    Color Documents. If after reviewing a black and white document, a receiving party

believes that color is important to a document, the parties agree to engage in discussion regarding

production of discrete documents in color.

         G.    Hard Copy Documents. Parties shall scan hard copy documents and produce in

an electronic format in keeping with the above outlined requirements. The parties have no duty to

populate any of the agreed-upon metadata fields with respect to hard copy documents that have no

preexisting metadata. For hard copy documents, only the following fields will be provided:



                                                 4
      Case 3:19-cv-00515-MOC-DSC Document 50 Filed 12/22/20 Page 4 of 11
111733795v2
BEGBATES, ENDBATES, BEGATTACH, ENDATTACH, and CUSTODIAN.

         H.    Parent-Child Relationships. Parent-child relationships (the association between

an attachment and its parent Document) shall be preserved whenever reasonable in such a way

that a Document and any attachments to that Document are produced in the same production set

and are identifiable as parent and child.

         I.    De-duplication. The parties will use their best efforts to globally de-duplicate

documents as necessary prior to producing them; meaning that, exact duplicates of a document

(i.e., all duplicates having the same MD5 hash value as the original document) will be removed to

the best of the producing party’s ability from the entire population of documents to be produced.

However, documents that are exact duplicates, but are included in different families (i.e. attached

to different parents) will be produced with their respective family members to the extent these

documents are responsive and not protected from disclosure by the attorney-client privilege, work-

product doctrine, or other applicable privilege or protection.

         J.    Email Threading. The parties will use email threading, such that only the most

comprehensive email threads, and all unique attachments, will be reviewed and then produced to

the extent they are responsive and not protected from disclosure by the attorney-client privilege,

work-product doctrine, or other applicable privilege or protection.

         K.    Databases. When non-privileged, responsive ESI is contained in a database, in
lieu of producing the entire database the producing party may query the database and produce a

report containing responsive information. Such reports will be produced in an exportable electronic

file in a reasonably usable format (e.g., Excel or .csv), except where redaction is required to protect
confidential, proprietary, or trade secret information, in which case the reports shall be produced

as redacted TIFF files in accordance with this Stipulation. Upon review of any report, the

requesting party may make reasonable requests for additional information to needed to understand


                                                  5
      Case 3:19-cv-00515-MOC-DSC Document 50 Filed 12/22/20 Page 5 of 11
111733795v2
or interpret the report.

         L.     Voicemail and Mobile Devices. The parties agree that electronic data such as

voicemails, contact data, and text or ephemeral messages sent to or from PDAs and mobile devices

are presumptively deemed not reasonably accessible and need not be preserved and collected

except to the extent such data is routinely saved or backed up to a cloud server or other reasonably

accessible location, unless a party knows or has good reason to believe that such repositories may

contain unique and discoverable ESI that would not otherwise be preserved and collected under

this Protocol. For purposes of this provision, a laptop computer is not a “mobile device.”

         M.     Metadata Fields. Parties must produce metadata for each of the fields identified

in the attached specifications for the production of ESI to the extent such metadata exists or is

reasonably extractable.

         N.     No Obligation to Convert Third–Party Subpoena Productions. The parties

agree that any document production received from a third party in response to a subpoena shall be

produced in the format in which it was received.

         O.     Redaction. The parties reserve the right to remove or redact (so long as the

removing or redacting party provides notice to the receiving party of such removal and redaction

and clear indication of such redaction in the document(s) containing the redaction) information

from documents and files. The following shall be information presumptively entitled to redaction

prior to production (“Permissible Redactions”): Social Security numbers (last four digits to remain

unredacted), bank account numbers (last four digits to remain unredacted), personal health

information, and information protected from disclosure by the attorney-client privilege, work-

product doctrine, or other applicable privilege or protection. Should a party desire to redact

information that is of a nature other than as set out on the aforementioned list, the party must


                                                 6
      Case 3:19-cv-00515-MOC-DSC Document 50 Filed 12/22/20 Page 6 of 11
111733795v2
provide a description of the redacted materials and an explanation for the redaction within a

reasonable time after the production of the document; the parties shall confer regarding

disagreements over any such redactions; in the event that the parties are unable to resolve disputes

over redactions, then the Court shall resolve such dispute, with the party making the redaction

bearing the burden of establishing that the redaction is appropriate.

         P.     Method of Transfer. The parties agree that documents produced will be made

available via secure file transfer.

                Q.      Inaccessible Documents. If a party believes that potentially responsive ESI

is not reasonably accessible due to undue burden or cost, it shall disclose the general nature of such

ESI and the reason(s) why it is not reasonably accessible. The parties agree to meet and confer in

good faith to resolve any disputes regarding the burden and cost of capture and/or retrieval,

including specifically the possibility of shifting or sharing the cost.

V.       SOURCES, CUSTODIANS, AND METHODS OF SEARCHING FOR ESI

         A.     Except as otherwise agreed upon in this Stipulation, the Parties will meet and confer

in an effort to agree upon the following:

                1.      List of Document Custodians with respect to which Documents will be

preserved and collected.

                2.      List of Noncustodial Locations (such as shared drives or servers) with

respect to which Documents will be preserved and collected.

                3.      List of search terms necessary to locate ESI likely to contain discoverable

information. Focused terms and queries, rather than overbroad ones, shall be employed. The

parties will also attempt to work cooperatively to resolve issues with searches (such as reach

consensus on a date range to be used, list of custodians, which data sources to search, etc.).



                                                   7
      Case 3:19-cv-00515-MOC-DSC Document 50 Filed 12/22/20 Page 7 of 11
111733795v2
Notwithstanding prior agreement on the search terms to be used for electronic searches, should a

search produce an unreasonably large number of non-responsive or irrelevant results, the parties

shall (at the producing party’s request) meet and confer to discuss ways to refine or revise the

search terms.

         B.     The agreed-upon lists of Document Custodians, Noncustodial Locations, and

search terms establish the universe of ESI that the parties agree to review for potential production.

ESI within that universe will be produced to the extent it is responsive to discovery requests served

in this matter, except to the extent it is withheld based on a validly lodged objection or as otherwise

permitted under the Federal Rules of Civil Procedure.

         C.     The parties agree to negotiate in good faith, as needed, to refine or supplement the

list of Document Custodians or search terms.

VI.      PROTECTIVE ORDER

         Nothing in this Stipulation shall be deemed to limit, modify, or override any provision of

any Protective Order on Confidentiality in the above-captioned action.

         SO ORDERED.                     Signed: December 22, 2020




IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

                                                  8
      Case 3:19-cv-00515-MOC-DSC Document 50 Filed 12/22/20 Page 8 of 11
111733795v2
Dated: December 22, 2020
                                          s/ Jason D. Evans
                                          Jason D. Evans (N.C. Bar No. 27808)
                                          Troutman Pepper Hamilton Sanders LLP
                                          301 S. College St., 34th Floor
                                          Charlotte, NC 28202
                                          (704) 916-1502
                                          jason.evans@troutman.com




                                          Douglas G. Green (admitted Pro Hac Vice)
                                          Steptoe & Johnson LLP
                                          1330 Connecticut Avenue, NW
                                          Washington, DC 20036
                                          (202) 429-6212
                                          dgreen@steptoe.com

                                          Counsel for Plaintiff/Counterdefendant


Dated: December 22, 2020

                                          s/ Marguerite S. Willis
                                          Marguerite S. Willis (N.C. Bar No. 8045)
                                          Nexsen Pruet, PLLC
                                          227 West Trade Street, Ste. 1550
                                          Charlotte, NC 28202
                                          (704) 339-0304
                                          John F. Baughman (admitted Pro Hac Vice)
                                          JFB Legal PLLC
                                          500 East Main Street, Ste. 1410
                                          Norfolk, VA 23510
                                          (347) 241-6347
                                          jbaughman@jfblegal.com

                                          Counsel for Defendants/Counterclaimants




                                      9
      Case 3:19-cv-00515-MOC-DSC Document 50 Filed 12/22/20 Page 9 of 11
111733795v2
                TABLE 1: SPECIFICATIONS FOR THE PRODUCTION OF ESI

Production Folders
Production data should be organized in the folders listed below. Load files should be in the root folder
of the production. There should be no more than 1,000 files per subfolder.
     IMAGES
     NATIVES
     TEXT
Required Metadata and Database Fields
     Metadata load file should be encoded in Unicode and provided in Concordance delimiters and
        format (.DAT):
              Value                                          Character       ASCII Number
              Column                                         ¶               20
              Quote                                          þ               254
              Newline                                        ®               174
              Multi-Value (Do not follow with space)         ;               59
              Nested Value                                   \               92
      The first row of each metadata load file should contain the field names requested in the attached
       table or as specified in the ESI Protocol. All requested fields should be present in the
       metadata load file regardless of whether data exists. Field order must remain consistent in
       subsequent productions.
    Date format should be MM/DD/YYYY (06/30/2019).
    All attachments should sequentially follow the parent document/email.
Images
    Single-Page images should be provided with an Opticon Image load file (.OPT).
    Format should be Black-and-white Group IV Single-Page TIFFs (300 DPI, 1 bit).
    If color images are required, they must be provided in single-page .JPG format.
    TIFF/JPG images should be provided for all documents.
    When a file is provided natively, a slip sheet must be supplied in the appropriate IMAGES
       folder and must contain BEGBATES, Confidentiality Designation, and “File Produced
       Natively.”
    Image file names should match the page identifier for that specific image and end with the
       appropriate extension.
    File names cannot have embedded spaces, commas, ampersands, slashes, back slashes, hash
       marks, plus signs, percent signs, exclamation marks, any character used as a delimiter in the
       metadata load files, or any character not allowed in Windows file-naming convention (, & \ / # +
       % ! : * ? “ < > | ~ @ ^).
Native Documents
Native file names should be named for the BEGBATES entry for that specific record.
Text
    Text should be provided for each file in separate text file (.txt) with document level text and a
       relative link to the file in the DAT load file. Extracted text or OCR text should not be contained
       directly within the DAT file.
    Text files should be named for the BEGBATES entry for that specific record.
    All records should have a text file even if the file has no text.
    All text should be processed and delivered in Unicode. If any other text encoding is present in
       the deliverable, please indicate that in separate communication. Text files for redacted
       documents should be the OCR text of the document as redacted.




111733795v2

          Case 3:19-cv-00515-MOC-DSC Document 50 Filed 12/22/20 Page 10 of 11
The following metadata fields shall be produced if reasonably available. The parties understand that they
are under no obligation to manually compile or otherwise create the content described in the listed fields
for email and non-email ESI. For scanned hard copy documents, only the following accompanying
metadata fields need to be produced: BegBates, EndBates, BegAttach, EndAttach and Custodian.

 Field Name              Field Description                                  Email Non-Email           Hard
                                                                                  ESI                 Copy
 BegBates                Beginning Bates number                             Y     Y                   Y
 EndBates                Ending Bates number                                Y     Y                   Y
 BegAttach               Beginning Bates number of the first document       Y     Y                   Y
                         in an attachment range
 EndAttach               Ending Bates number of the last document in an     Y        Y                Y
                         attachment range
 Custodian               Name of the primary custodian the file was         Y        Y                Y
                         sourced from; This field populated only for the
                         "primary" custodian.
 All Custodians    Name(s) of any custodians of any deduplicated            Y        Y
                   version(s) of the document.
 FileName          File name of the original file name                      Y        Y
 FileExt           Native File extension                                    Y        Y
 Author            Author field extracted from the metadata of a                     Y
                   non-email document
 Email Subject     Subject line extracted from an email message             Y
 Email From        From field extracted from an email message               Y
 Email To          To field extracted from an email message                 Y
 Email CC          CC field extracted from an email message                 Y
 Email BCC         BCC field extracted from an email message                Y
 Email Sent Date   Sent date of an email message                            Y
 DateLastMod       Date that a file was last modified                       Y        Y
 SHA-1 or MD5 Hash SHA-1 or MD5 Hash value for the document                 Y        Y
 Native Link       Path to native file as produced                          Y        Y
 Text Link         Path to the full extracted text of the document          Y        Y                Y




111733795v2

          Case 3:19-cv-00515-MOC-DSC Document 50 Filed 12/22/20 Page 11 of 11
